                                   1   Todd L. Bice, Esq., Bar No. 4534
                                       TLB@pisanellibice.com
                                   2   Ava M. Schaefer, Esq., Bar No. 12698
                                       AMS@pisanellibice.com
                                   3   PISANELLI BICE PLLC
                                       400 South 7th Street, Suite 300
                                   4   Las Vegas, NV 89101
                                       Telephone: 702.214.2100
                                   5   Facsimile: 702.214.2101
                                   6   Attorneys for Switch, Inc., Rob Roy,
                                       Gabe Nacht, Zareh Sarrafian,
                                   7   Donald Snyder, Tom Thomas, and
                                       Bryan Wolf
                                   8
                                       [Additional counsel identified on signature page]
                                   9
                                  10                                UNITED STATES DISTRICT COURT
                                  11                                      DISTRICT OF NEVADA
                                  12
400 SOUTH 7TH STREET, SUITE 300




                                       MINGBO CAI, Individually and on Behalf of           Case No. 2:18-cv-01471-JCM-VCF
   LAS VEGAS, NEVADA 89101




                                       All Others Similarly Situated,
    PISANELLI BICE PLLC




                                  13
                                                      Plaintiff,
                                  14   v.
                                  15   SWITCH, INC., ROB ROY, GABE NACHT,                  JOINT STIPULATION RE DEADLINE
                                       ZAREH SARRAFIAN, DONALD SNYDER,                     TO FILE REPLIES IN SUPPORT OF
                                  16   TOM THOMAS, BRYAN WOLF,                             MOTION TO DISMISS AND MOTION
                                       GOLDMAN SACHS & CO. LLC, J.P.                       TO STRIKE
                                  17   MORGAN SECURITIES LLC, BMO
                                       CAPITAL MARKETS CORP., WELLS
                                  18   FARGO SECURITIES, LLC, CITIGROUP
                                       GLOBAL MARKETS INC., CREDIT SUISSE
                                  19   SECURITIES, JEFFERIES LLC, BTIG, LLC,
                                       RAYMOND JAMES & ASSOCIATES, INC.,
                                  20   STIFEL, NICOLAUS & COMPANY, INC.,
                                       and WILLIAM BLAIR & COMPANY, L.L.C.
                                  21
                                                      Defendants.
                                  22
                                  23          Defendants Switch, Inc., Rob Roy, Gabe Nacht, Zareh Sarrafian, Donald Snyder, Tom
                                  24   Thomas, and Bryan Wolf (collectively, the "Switch Defendants"), Defendants BMO Capital
                                  25   Markets Corp., BTIG, LLC, Citigroup Global Markets, Inc., Credit Suisse Securities (USA) LLC,
                                  26   Goldman Sachs & Co. LLC, J.P. Morgan Securities LLC, Jefferies LLC, Raymond James &
                                  27   Associates, Inc., Stifel, Nicolaus & Company, Inc., Wells Fargo Securities, LLC, William Blair &
                                  28   Company, L.L.C. (collectively, the "Underwriter Defendants") (Switch Defendants and

                                                                                       1
                                   1   Underwriter Defendants, together "Defendants"), and Lead Plaintiff Oscar Farach ("Lead Plaintiff")
                                   2   (Switch Defendants, Underwriter Defendants, and Lead Plaintiff, collectively the "Parties"), state
                                   3   the following:
                                   4          1.        On September 28, 2018, this Court granted the Parties' stipulation setting the dates
                                   5   for the filing of an amended complaint, Defendants' motion to dismiss (if any), and any subsequent
                                   6   briefing thereon. (See ECF No. 43, Order.) The stipulation and order provides that, inter alia,
                                   7   Defendants shall have until January 21, 2019 to file any reply/replies in support of their
                                   8   motion(s). (Id.)
                                   9          2.        On November 21, 2018, this Court granted the Parties' stipulation to brief
                                  10   Defendants' Motion to Strike (ECF No. 63) simultaneously with Defendants' Motion to Dismiss
                                  11   (ECF No. 60). (See ECF No. 71, Order.) The stipulation and order provides that, inter alia,
                                  12
400 SOUTH 7TH STREET, SUITE 300




                                       Defendants shall have until January 21, 2019 to file a reply in support of their Motion to
   LAS VEGAS, NEVADA 89101
    PISANELLI BICE PLLC




                                  13   Strike. (Id.)
                                  14          3.        For the avoidance of any doubt, the Parties agree that as January 21, 2019 is Martin
                                  15   Luther King Jr.'s Birthday, a Legal Holiday (see FRCP 6(a)(6)), the deadline for Defendants to file
                                  16   ///
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28

                                                                                         2
                                   1   any reply/replies in support of their Motion to Dismiss and the deadline for Defendants to file a
                                   2   reply in support of their Motion to Strike shall be January 22, 2019.
                                   3          IT IS SO AGREED AND STIPULATED.
                                   4   Dated: November 29, 2018                     PISANELLI BICE PLLC
                                   5                                                By:   /s/ Ava M. Schaefer
                                                                                    Todd L. Bice, Esq., Bar No. 4534
                                   6                                                Ava M. Schaefer, Esq., Bar No. 12698
                                                                                    400 South 7th Street, Suite 300
                                   7                                                Las Vegas, NV 89101
                                   8                                                LATHAM & WATKINS LLP
                                                                                    Joshua G. Hamilton (Admitted Pro Hac Vice)
                                   9                                                10250 Constellation Blvd., Suite 1100
                                                                                    Los Angeles, CA 90067
                                  10
                                                                                    LATHAM & WATKINS LLP
                                  11                                                Michele D. Johnson (Admitted Pro Hac Vice)
                                                                                    Andrew R. Gray (Admitted Pro Hac Vice)
                                  12
400 SOUTH 7TH STREET, SUITE 300




                                                                                    650 Town Center Dr.
   LAS VEGAS, NEVADA 89101




                                                                                    Costa Mesa, CA 92626
    PISANELLI BICE PLLC




                                  13
                                                                                    LATHAM & WATKINS LLP
                                  14                                                Kendall M. Howes (Admitted Pro Hac Vice)
                                                                                    355 S Grand Ave., Suite 100
                                  15                                                Los Angeles, CA 90071
                                  16                                                Attorneys for Defendants Switch, Inc., Rob Roy,
                                                                                    Gabe Nacht, Zareh Sarrafian, Donald Snyder, Tom
                                  17                                                Thomas, and Bryan Wolf
                                  18   Dated: November 29, 2018                     MUEHLBAUER LAW OFFICE, LTD.
                                  19                                                By:   /s/ Andrew R. Muehlbauer
                                                                                    Andrew R. Muehlbauer, Esq.
                                  20                                                7915 West Sahara Ave., Suite 104
                                                                                    Las Vegas, NV 89117
                                  21
                                                                                    Liaison Counsel for Lead Plaintiff and the
                                  22                                                Class
                                  23                                                GLANCY PRONGAY & MURRAY LLP
                                                                                    Robert V. Prongay, Esq.
                                  24                                                Casey E. Sadler, Esq.
                                                                                    Robert H. Gruber, Esq.
                                  25                                                1925 Century Park East, Suite 2100
                                                                                    Los Angeles, CA 90067
                                  26
                                                                                    Lead Counsel for Lead Plaintiff and the Class
                                  27
                                  28

                                                                                        3
                                   1   Dated: November 29, 2018                     GREENBERG TRAURIG, LLP
                                   2                                                By:    /s/ Christopher R. Miltenberger
                                                                                    Mark E. Ferrario, Esq. (Bar No. 1625)
                                   3                                                Christopher R. Miltenberger (Bar No. 10153)
                                                                                    3773 Howard Hughes Parkway Suite 400 North
                                   4                                                Las Vegas, NV 89169
                                   5                                                GREENBERG TRAURIG, LLP
                                                                                    Daniel J. Tyukody, Esq. (Pro Hac Vice Forthcoming)
                                   6                                                1840 Century Park East, Suite 1900
                                                                                    Los Angeles, CA 90067-2121
                                   7
                                                                                    Attorney For Defendants Goldman Sachs & Co.
                                   8                                                LLC, J.P. Morgan Securities LLC, BMO Capital
                                                                                    Markets Corp., Wells Fargo Securities, Llc,
                                   9                                                Citigroup Global Markets Inc., Credit Suisse
                                                                                    Securities, Jefferies LLC, BTIG, LLC, Raymond
                                  10                                                James & Associates, Inc., Stifel, Nicolaus &
                                                                                    Company, Inc., and William Blair & Company,
                                  11                                                L.L.C.
                                  12
400 SOUTH 7TH STREET, SUITE 300
   LAS VEGAS, NEVADA 89101
    PISANELLI BICE PLLC




                                  13                                       [PROPOSED] ORDER
                                  14          Pursuant to the Parties' stipulation, Defendants shall have until January 22, 2019 to file
                                  15   any reply/replies in support of their Motion(s) to Dismiss and to file a reply in support of their
                                  16   Motion to Strike.
                                  17                                                IT IS SO ORDERED:
                                  18
                                  19
                                  20
                                                                                    UNITED STATES MAGISTRATE JUDGE
                                  21                                                            12-14-2018
                                                                                    DATED:
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28

                                                                                        4
